 

Exhibit 10.51

 

TFC TEXTRON

 

RFC Capital Corporation

Subsidiary of Textron Inc.

  

11575 Great Oaks Way

Suite 210

Alpharetta, Georgia 30022

(770) 360-9600

Robert J. Dysart

Senior Account Executive

  

Direct Dial: (770) 360-1462

Fax: (770) 360-1672

 

April 1, 2003

 

VIA US. MAIL and

FACSIMILE (312) 419-0172

 

Avery Communications, Inc.

ATTN: Thomas C. Ratchford

2700 Patriot Boulevard, Suite 150

Glenview, IL 60025

 

Re: Waiver of Breach of Receivables Sale Agreement

 

Dear Mr. Ratchford:

 

We refer to the Receivables Sales Agreement dated as of December 19, 2001
between HBS Billing Services Company and ACI Billing Services, Inc.
(individually and collectively, as “Seller and Subservicer”) and RFC Capital
Corporation (“RFC”), as Purchaser (the “Agreement”)

 

This letter will confirm our recent conversations regarding the Seller and
Subservicer’s violation of Section 4.3(e) of the Agreement. While failure to
perform the Seller and Subservicer’s requirement under this section of the
Agreement is a default under the Agreement, RFC has elected not to declare a
default and, pursuant to Seller and Subservicer’s request, RFC waives the
covenant default for the Seller and Subservicer’s fiscal year ending December
31, 2002.

 

As a reminder, however, RFC’s willingness to tolerate a default during any
period is not an implied waiver of any of its rights and remedies nor should it
be deemed or construed as waiver of any future default under any of the terms of
the Agreement. Accordingly, to avoid a misunderstanding, please be advised that
RFC retains all of its rights and remedies under the Agreement, including the
right to accelerate the Seller and Subservicer’s obligations after default
without notice, with respect to any other or future default under the Agreement.

 

This letter will also serve as notice that RFC insists on Seller and
Subservicer’s strict

 



--------------------------------------------------------------------------------

Avery Communications, Inc.

ATTN: Mr. Thomas C. Ratchford

April 1, 2003

Page 2

 

Compliance with all of the Agreement’s terms and provisions.

 

If you have any questions or comments, please feel free to call.

 

Sincerely,

 

RFC CAPITAL CORPORATION

 

 

Robert J. Dysart, Jr.

Senior Account Executive

 

cc: Steve Schott